NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                             Submitted February 16, 2022 *
                              Decided February 24, 2022

                                        Before

                      DIANE S. SYKES, Chief Judge

                      WILLIAM J. BAUER, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

No. 21-2364

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Central District of Illinois.

      v.                                       No. 18-CR-20036

MATTHEW R. JONES,                              Harold A. Baker,
    Defendant-Appellant.                       Judge.


                                      ORDER

        Matthew Jones appeals his sentence of 10 years in prison, the statutory maximum
for his offense. He argues that the district court committed procedural errors when
resentencing him after a remand from this court. Because the judge did not adequately


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, the parties have waived oral
argument, and oral argument would not significantly aid the court. FED. R. APP.
P. 34(a)(2)(C).
No. 21-2364                                                                         Page 2

explain Jones’s sentence or address his arguments in mitigation, we vacate the sentence
and remand for resentencing.

       A jury found Jones guilty of being a felon in possession of a firearm. See 18 U.S.C.
§ 922(g)(1). At Jones’s original sentencing hearing, the judge calculated his range of
imprisonment under the Sentencing Guidelines to be 188 to 235 months, reduced under
U.S.S.G. § 5G1.l(a) to an effective “range” of 120 months by operation of the statutory
maximum. Jones was sentenced to 120 months in prison and 3 years of supervised
release. We vacated and remanded for resentencing, United States v. Maez, 960 F.3d 949,
953 (7th Cir. 2020), because the judge erred by imposing a longer sentence in part to
promote Jones’s rehabilitation, see Tapia v. United States, 564 U.S. 319, 334–35 (2011).

        On remand the judge held another sentencing hearing. The probation office filed
a short, updated sentencing memorandum noting that while in custody Jones had
completed a drug-education program, had incurred no disciplinary infractions, and was
waiting for a spot in an anger-management therapy program. (At the hearing the
government relayed that after the probation office filed its memorandum, Jones
incurred a low-level violation for using another inmate’s phone access code.) After
listening to statements from Jones, his attorney, and the government, the judge imposed
the same sentence of 120 months in prison and 3 years of supervised release but did not
give any explanation. As the judge prepared to the end the hearing, the courtroom
deputy prompted him to state what the judgment should reflect about conditions of
supervised release and the special assessment. After doing so, the judge stated: “[A]ll
right, I’m not going to say anything more” lest he commit “reversible error.” The
government reminded the judge that he was required to advise Jones of his reasons for
imposing the sentence. The judge responded: “I adopt the reasons that were advanced
by the government.”

       After a brief pause, the government reminded the judge to ask the defendant
whether his principal arguments in mitigation had been sufficiently addressed. Jones’s
attorney reiterated the arguments related to his good conduct and efforts at self-
improvement while in custody. The judge replied:

       I’m sure he has done those, some of those things, but that doesn’t … overcome
       the seriousness of the other occurrences in his life. And I believe that the sentence
       imposed represents those concerns, mainly the safety of the public and the fact
       that—well, I’ve said enough. … I’m not sure what … a Tapia error means, and I
       don’t know that a lot of people think, know what it means. That’s the sentence.
No. 21-2364                                                                          Page 3

The government then reminded the judge to read Jones’s conditions of supervised
release or obtain Jones’s waiver, and Jones waived the reading. After another pause and
prompting by the courtroom deputy, the judge instructed Jones of his right to appeal
but commented that “I’m betting that you know that thoroughly.”

       On appeal Jones argues that the judge committed procedural error by failing to
consider the § 3553(a) factors and inadequately explaining the chosen sentence. See Gall
v. United States, 552 U.S. 38, 51 (2007). We agree. We do not require any formulaic
approach to addressing the § 3553(a) factors or require judges to explain the obvious at
length. United States v. Washington, 739 F.3d 1080, 1081 (7th Cir. 2014). But the judge did
not explain his thinking at all before imposing Jones’s sentence and did so only vaguely
afterward, which makes meaningful appellate review impossible. Gall, 552 U.S. at 50.

       The government’s prodding did not rectify the ambiguity. When asked, the
judge said that he “adopt[ed] the reasons that were advanced by the government” and
later added that the sentence reflected his concern about “the safety of the public.” This
terse explanation does not reflect “an individualized assessment based on the facts
presented.” Id. Nor does the judge’s rote invocation of a § 3553(a) factor explain why the
maximum sentence was warranted here, especially when there was new evidence and
mitigating arguments. See Washington, 739 F.3d at 1081.

        The government points out that when a judge chooses a sentence within the
guidelines range, we do not require as much explanation for the sentence. United States
v. Lyons, 733 F.3d 777, 785–86 (7th Cir. 2013). But the judge must provide some
justification for the sentence based on the § 3553(a) factors, Washington, 739 F.3d at 1082,
because absent an explanation, “‘meaningful appellate review’ of the sentence’s
reasonableness is impossible.” Lyons, 733 F.3d at 785 (citing Gall, 552 U.S. at 50). Here,
the judge did not sufficiently explain his decision or how he weighed the § 3553(a)
factors, and his comment about Tapia leaves open the possibility of improper
considerations, so Jones must be resentenced. See United States v. Shoffner, 942 F.3d 818,
824 (7th Cir. 2019).

       Jones is also correct that the judge did not adequately address his principal
arguments in mitigation. United States v. Vidal, 705 F.3d 742, 744 (7th Cir. 2013). Jones
primarily argued that his postconviction conduct and his efforts at self-improvement
warranted a lower sentence. Jones demonstrated that since the original sentencing, he
had successfully completed one stage of the drug-abuse program and enrolled in six
other courses. See Pepper v. United States, 562 U.S. 476, 490–91 (2011). His arguments
No. 21-2364                                                                         Page 4

were appropriate, see id., and should have been evaluated on the record, especially
because they responded to concerns the judge had articulated at the first sentencing
hearing, Shoffner, 942 F.3d at 823. The judge did not need to analyze exhaustively (let
alone accept) every mitigating argument, but he had to address why Jones’s principal
arguments were unpersuasive. Vidal, 705 F.3d at 744.

        The government responds that if a judge considers mitigating arguments, even if
implicitly and imprecisely, the sentence may be reasonable. United States v. Diekemper,
604 F.3d 345, 355 (7th Cir. 2010). But here the judge said only that Jones’s arguments did
not “overcome the seriousness of the other occurrences in his life.” That oblique
reference to “occurrences” is too vague to allow us to evaluate the judge’s reasons for
rejecting the evidence that Jones had heeded the judge’s concerns and pursued drug
treatment and other rehabilitative programming. See Shoffner, 942 F.3d at 824. And the
written statement of reasons is also devoid of explanation, so it does not aid our
interpretation of the judge’s oral statements. See United States v. Reed, 859 F.3d 468, 474
(7th Cir. 2017).

       We VACATE Jones’s sentence and REMAND for plenary resentencing.